Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered and are persuasive; the previous rejections have been withdrawn in response to the amendments. All pending claims are now in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a tree stand display assembly comprising:
a tree stand supporting the tree in an upright orientation
an annular shroud around the tree stand comprising one or more display panels configured to display digital images about a perimeter of the tree stand, having a greater diameter or width than the tree stand, such that the annular shroud is spaced outwardly from the tree stand, and a greater height than the tree stand, so as to conceal from view a substantial portion of the tree stand,
configured to display the digital images about an entire circumference around the tree stand, and wherein the annular shroud further includes an electrical outlet positioned on a top wall of the annular shroud.
As for claim 6, the prior art fails to teach or disclose a tree stand display assembly comprising a tree stand supporting the tree in an upright orientation, 
an annular shroud around the tree stand with one or more display panels configured to display digital images 
the shroud having a greater diameter or width than the tree stand, such that the annular shroud is spaced outwardly from the tree stand, and the annular shroud having a greater height than the tree stand, so as to conceal from view a substantial portion of the tree stand, 
the annular shroud further includes an electrical outlet wherein the annular shroud does not extend about an entire circumference of the tree stand, but rather leaves a circumferential portion of the tree stand exposed, the annular shroud and the tree stand positioned such that said exposed circumferential portion of the tree stand faces and is adjacent to a wall surface.
As for claim 8, the prior art fails to teach or disclose a tree stand supporting the tree in an upright orientation, 
an annular shroud around the tree stand comprising one or more display panels configured to display digital images about a perimeter of the tree stand a greater diameter or width than the tree stand, a greater height than the tree stand, so as to conceal from view a substantial portion of the tree stand, 
further including a sensor, the sensor comprising a probe on, in, or adjacent the tree stand configured to extend into the tree stand to indicate when an amount of water contained in the tree stand falls below a predetermined level, the probe connected at one end to the annular shroud. 
As for claim 17, the prior art fails to teach or disclose 
an annular shroud configured to be positioned around a tree stand such that the annular shroud is spaced outwardly from the tree stand and has a greater height than the tree stand so as to conceal from view a substantial portion of the tree stand, 
the shroud with one or more display panels configured to display digital images about a perimeter of the tree stand and configured to display the digital images about an entire circumference around the tree stand, 
an electrical outlet positioned on a top wall of the annular shroud, the annular shroud having multiple electrical outlets including the electrical outlet on the top wall of the annular shroud.
The closest prior art found was Junkin US 20140120361 which teaches an upright object surrounding enclosure which may be used to cloak the base of objects like Christmas trees (see abstract); however, the prior art fails to teach or render obvious the amended limitations to claims 1, 6, 8, and 17. Although the shroud of Junkin can be used to display a message (see Fig 4), the reference lacks a teaching, suggestion or motivation to modify to include an annular shroud with display panels to display digital images, with the shroud having a greater width or diameter than the tree stand, such that it has a greater height and is spaced out from the stand.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875